Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 02/23/2021 has been entered. Claims 1-26 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 12/14/2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jomy Methipara on 04/08/2021.
The application has been amended as follows: 
Claim 9 line 15 recites “when the housing is in the second position” which is removed from the claim; claim 9 line 15 will recite “expose a distal end of the selected needle; and…”
Claim 21 line 14 recites “the second position to the first position” which is amended to “a second position to a first position”
Claim 21 line 15 recites “a first position” which is amended to “the first position”
Claim 21 line 16 recites “a second position” which is amended to “the second position”
Allowable Subject Matter
Claims 1-26 are allowed.

Regarding Claim 1, the closest prior art is U.S. Patent App. Pub. 2012/0041373 to Bruehwiler.  Bruehwiler teaches an attachable needle assembly for use on a medication delivery pen comprising: a housing (Fig. 5, element 104) enclosing: a communication septum (132, 136), a plurality of needles (128) disposed in the communication septum, a selection ring insert (Fig. 18, element 268) that rotates and identifies which needle of the plurality of needles is to be selected; wherein when the housing is in a first position, the plurality of needles are not exposed, and when the housing is in a second position, the selected needle is in fluid communication with the communication septum and exposed for medicament delivery (Figs. 14-16).  Bruehwiler additionally teaches a force being applied to expose the selected needle and move the selected needle to be in fluid communication with the septum chamber (the force is applied by the housing 104 and the selection ring insert 268), but Bruehwiler is does not expressly teach an additional selection ring component to perform this action.  Therefore, Bruehwiler does not teach all of the structural limitations of the claim and the feature cannot be found or rendered obvious by the prior art in combination with the other claimed structures. 
Regarding Claim 9, the closest prior art is U.S. Patent App. Pub. 2012/0041373 to Bruehwiler.  Bruehwiler teaches the same components recited above regarding claim 1 and also a flange (Fig. 19, element 272) that contacts one of the plurality of needle posts to expose a distal end of the selected needle.  Bruehwiler also teaches a notch (Fig. 18) in the housing that mates with the flange, Bruehwiler does not expressly teach an additional selection ring and the flange being part of the selection ring.  Therefore, Bruehwiler does not teach all of the structural limitations of the claim and the feature cannot be found or rendered obvious by the prior art in combination with the other claimed structures. 
Regarding Claim 11, the closest prior art is U.S. Patent App. Pub. 2012/0041373 to Bruehwiler.  Bruehwiler teaches the same components recited above regarding claim 1 and the selection ring insert moves axially with the housing when the housing travels between the first position and the second 
Regarding Claim 12, the closest prior art is U.S. Patent App. Pub. 2012/0041373 to Bruehwiler.  Bruehwiler teaches the same components recited above regarding claim 1 and the plurality of needles disposed in a needle guide.  Bruehwiler does not expressly teach an additional selection ring or the needle guide having a curvilinear path wherein a follower of the selection ring insert travels along the curvilinear path. Therefore, Bruehwiler does not teach all of the structural limitations of the claim and the feature cannot be found or rendered obvious by the prior art in combination with the other claimed structures.
Regarding Claim 21, the closest prior art is U.S. Patent App. Pub. 2012/0041373 to Bruehwiler.  Bruehwiler teaches the same components recited above regarding claim 1.  Bruehwiler does not expressly teach an additional selection ring or a cap connected to the housing that applies a force to the selection ring insert when housing is moving from a second position to a first position. Therefore, Bruehwiler does not teach all of the structural limitations of the claim and the feature cannot be found or rendered obvious by the prior art in combination with the other claimed structures.
Regarding Claim 23, the closest prior art is U.S. Patent App. Pub. 2012/0041373 to Bruehwiler.  Bruehwiler teaches a method of operating an attachable needle assembly on a medication delivery pen comprising disposing a plurality of needles (Fig. 5, element 128) in a communication septum (132), rotating a selection ring insert (Fig. 18, element 268) to identify which needle of the plurality of needles is to be selected (Par. 0067, housing is rotated which rotates element 268), applying a force to the selected needle to expose the selected needle and to move the selected needle to be in fluid communication with a septum chamber (Par. 0067 & Figs. 5, 14-16), wherein when the housing is in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 11-12, filed 02/23/2021, with respect to the rejections of claims 1-8, 10, 15-20, 22-24, and 26 under U.S.C. 102(a)(1) as anticipated by U.S. Patent App. Pub. 2012/0041373 to Bruehwiler have been fully considered and are persuasive.  The previous rejections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783